                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE
 ______________________________________________________________________________

 ADAM CLOUGH                                         )
                                                     )
       Plaintiff,                                    )
                                                     )
 v.                                                  )       Civil Action No. ________________
                                                     )
 PLAZA SERVICES, LLC, and                            )       Jury Trial Demanded
 BUFFALOE & VALLEJO, PLC,                            )
                                                     )
       Defendants.                                   )


                                         COMPLAINT


                                       INTRODUCTION

 1.    This action arises out of Defendants’ Plaza Services, LLC (hereinafter “Plaza”) and Buffaloe

       & Vallejo, PLC’s (hereinafter “Buffaloe”) (collectively “Defendants”) violations of the Fair

       Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) in their illegal efforts to

       collect a consumer debt from Plaintiff Adam Clough (hereinafter “Plaintiff”).

                                JURISDICTION AND VENUE

 2.    Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d).

 3.    Venue is proper in this District because a substantial part of the events or omissions giving

       rise to Plaintiff’s claims occurred here, Plaintiff resides here, and the Defendants transact

       business here.

                                            PARTIES

 4.    Plaintiff is a natural person who resides in Washington County, Tennessee.




                                    1
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 1 of 11 PageID #: 1
 5.   Plaza is a for-profit foreign limited liability company (South Dakota) registered to do business

      in Tennessee with a principal office at 110 Hammond Dr, Ste 110, Atlanta, GA 30328-4806

      that currently maintains Incorp Services, Inc., 1585 Mallory Ln, Ste 104, Brentwood, TN

      37027-3036 as its registered agent.

 6.   Buffaloe is a professional limited liability company registered to do business in Tennessee

      with a principal office located at 723 S Main St, Springfield, TN 37172-2809 that maintains

      Joel Vallejo, 723 S Main St, Springfield, TN 37172-2809 as its registered agent.

                                  FACTUAL ALLEGATIONS

 7.   Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

 8.   Plaza is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because it regularly uses the

      mails and/or the telephone, in its business, the principal purpose of which is to collect, or

      attempt to collect, directly or indirectly, delinquent consumer debts. Plaza operates a

      nationwide delinquent debt collection business and attempts to collect debts from

      consumers in several states, including Tennessee, by filing collection lawsuits against

      consumers as the named state court plaintiff. In fact, Plaza is acting as a debt collector, as

      defined in the FDCPA, as to the delinquent consumer debt it is attempting to collect from

      the Plaintiff and others similarly situated.

 9.   Buffaloe is an agent of Plaza, and its owners and employees are regularly engaged in

      collection of consumer debts owed or due or asserted to be owed or due another and attempt

      to collect the debts by using communications in the form of telephone calls, collection

      letters, state court civil actions, judgment liens, and requests for the issuance of subpoenas,

      garnishments, and levies on behalf of its clients, and is a “debt collector” as defined by 15

      U.S.C. § 1692a(6).




                                    2
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 2 of 11 PageID #: 2
 10.   Defendants have alleged that the Plaintiff incurred an obligation to pay money arising out

       of a transaction in which the money, property, insurance, or services which are the subject

       of the transaction are primarily for personal, family or household purposes, and the

       obligation is therefore a “debt” as defined by 15 U.S.C. § 1692a(5), allegedly for a

       deficiency on a vehicle loan originally owed to Cookeville Honda by the Plaintiff as a result

       of a Retail Installment Sales Contract, which debt was assigned without recourse to

       American Credit Acceptance (hereinafter “ACA”) (hereinafter “debt”).

 11.   After default, Plaza allegedly purchased the debt from ACA, and eventually hired Buffaloe to

       assist it in collection of the debt from the Plaintiff.

                                     Collection Communications

 12.   A “communication” under the FDCPA means conveying the information regarding a debt

       directly or indirectly to any person through any medium. 15 U.S.C. § 1692a(2).

                                Legal Action Brought by Defendants

 13.   On May 9, 2019, the Defendants filed a request for the issuance of an original civil summons

       in the Greene County, Tennessee General Sessions Court to be served on Plaintiff (original

       summons) (“state court legal action”).

 14.   The request for the issuance of the original summons was filed by the Defendants against

       Plaintiff in connection with collection of the debt and in an attempt to collect the debt, and

       conveyed information regarding the debt, including that Plaza was the creditor alleged to

       be owed the debt being collected, and the amount alleged as owed, and is a

       “communication” as defined by 15 U.S.C. § 1692a(2).




                                    3
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 3 of 11 PageID #: 3
 15.   The original summons sought to collect a purported consumer debt incurred for personal,

       family or household purposes, and not for business purposes, specifically the balance owed

       for the debt.

 16.   The original civil summons was returned as unserved on the Plaintiff on May 24, 2019.

 17.   On July 31, 2019, the Defendants requested the issuance of an alias summons for the state

       court legal action, which was also returned as unserved on the Plaintiff on August 7, 2019.

 18.   Tennessee Code Annotated § 16-15-710 states:

               The suing out of a warrant is the commencement of a civil action within the
               meaning of this title, whether it is served or not; but if the process is returned
               unserved, plaintiff, if plaintiff wishes to rely on the original commencement
               as a bar to the running of a statute of limitations, must either prosecute and
               continue the action by applying for and obtaining new process from time to
               time, each new process to be obtained within nine (9) months from return
               unserved of the previous process, or plaintiff must recommence the action
               within one (1) year after the return of the initial process not served.

 19.   The nine-month period from the return unserved of the alias summons expired on March

       7, 2020.

 20.   On June 29, 2020, the Defendants filed a request for the issuance of a second alias civil

       summons to be served on the Plaintiff (hereinafter “alias summons”). Copy filed as

       exhibit 1 to this Complaint (hereinafter “Doc. 1-1”).

 21.   The alias summons was served on the Plaintiff on July 8, 2020. See Doc. 1-1, p. 1.

 22.   The alias summons states that Plaza is the state court plaintiff and that the state court legal

       action was brought by Buffaloe on behalf of Plaza for “[s[uit on a sworn account of

       $13,408.63, plus reasonable attorney’s fees in an amount to be determined by the court and

       cost of this cause, as evidenced by the underlying note/contract/writing.” See Doc. 1-1, p.

       1.




                                    4
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 4 of 11 PageID #: 4
 23.   The civil summons also states: “THIS IS AN ATTEMPT TO COLLECT A DEBT. ANY

       INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.                                  THIS

       COMMUNICATION IS FROM A DEBT COLLECTOR.” See Doc. 1-1, p. 1.

 24.   The alias summons was filed in connection with collection of the debt and in an attempt to

       collect the debt and is a “communication” as defined by 15 U.S.C. § 1692a(2).

 25.   The alias summons sought to collect a purported consumer debt incurred for personal,

       family or household purposes, and not for business purposes, specifically the balance owed

       for the debt.

 26.   On December 22, 2020, in response to a request by the Plaintiff’s attorney to Buffaloe, the

       Plaintiff was provided a copy of account information concerning the debt which showed

       that:

       (a)     The date the debt was incurred by the Plaintiff was on May 16, 2015;

       (b)     The first payment due date was on June 29, 2015;

       (c)     The last payment made by the Plaintiff was on October 15, 2015; and

       (d)     The first delinquency date on the debt was on September 28, 2015.

       Copy of account information filed as exhibit 2 to this Complaint (hereinafter “Doc. 1-

       2”).

                       FAIR DEBT COLLECTION PRACTICES ACT

 27.   The FDCPA is a federal statute which regulates debt collectors in the collection of

       consumer debts. See 15 U.S.C. §§ 1692 et seq.

 28.   Congress passed the FDCPA because:

       (a)     Abusive Practices




                                    5
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 5 of 11 PageID #: 5
       There is abundant evidence of the use of abusive, deceptive, and unfair debt

       collection practices by many debt collectors. Abusive debt collection practices

       contribute to the number of personal bankruptcies, to marital instability, to the loss

       of jobs, and to invasions of individual privacy.

       (b)    Inadequacy of Laws

       Existing laws and procedures for redressing these injuries are inadequate to

       protect consumers.

       (c)    Available Non-Abusive Collection Methods

       Means other than misrepresentation or other abusive debt collection practices are

       available for the effective collection of debts.

       15 U.S.C. §§ 1692 (a), (b), and (c).

 29.   The purpose of the FDCPA is “to eliminate abusive debt collection practices by debt

       collectors, to insure that those debt collectors who refrain from using abusive debt

       collection practices are not competitively disadvantaged, and to promote consistent State

       action to protect consumers against debt collection abuses.” See 15 U.S.C. § 1692 (e).

 30.   The Sixth Circuit reaffirmed in Stratton v. Portfolio Recovery Associates, LLC, 770 F.3d.

       443, 448-449 (6th Cir. 2014) that: ‘“The Fair Debt Collection Practices Act is an

       extraordinarily broad statute’ and must be construed accordingly. Frey v. Gangwish, 970

       F.2d 1516, 1521 (6th Cir. 1992)”; see also Currier v. First Resolution Inv. Corp., 762 F.3d

       529, 533 (6th Cir. 2014).

 31.   ‘“Courts must view any alleged [FDCPA] violation through the lens of the ‘least

       sophisticated consumer’—the usual objective legal standard in consumer protection cases.’

       Gionis v. Javitch, Block, Rathbone, LLP, 238 F. App’x 24, 28 (6th Cir. 2007). (internal




                                    6
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 6 of 11 PageID #: 6
       quotation marks and citations omitted); see also Barany-Snyder v. Weiner, 539 F.3d 327,

       333 (6th Cir. 2008)”. Stratton, supra, at 450.

 32.   “Debt collection is performed through ‘communication,’ . . . ‘conduct,’ . . . or ‘means’.

       These broad words suggest a broad view of what the Act considers collection . . . [I]f a

       purpose of an activity taken in relation to a debt is to ‘obtain payment’ of the debt, the

       activity is properly considered debt collection.” See Glazer v. Chase Home Fin. LLC, 704

       F.3d 453, 461 (6th Cir. 2013).

                                        FDCPA CLAIMS

                        Filing Collection Lawsuit on Time-Barred Debt

 33.   Tennessee Code Annotated § 47-2-275 states that:

              (1) An action for breach of any contract for sale must be commenced
              within four (4) years after the cause of action has accrued. By the
              original agreement the parties may reduce the period of limitation to
              not less than one (1) year but may not extend it.

              (2) A cause of action accrues when the breach occurs, regardless of
              the aggrieved party’s lack of knowledge of the breach.

 34.   The cause of action for bringing a state court legal action in an attempt to collect the debt

       accrued when the breach on the sales contract occurred, which was on October 10, 2015,

       which was the date the last payment made on the debt by the Plaintiff. See Doc. 1-2, p. 1;

       Tenn. Code Ann. § 47-2-725(1).

 35.   No payments were made by the Plaintiff to ACA after the breach of the sales contract.

 36.   Defendants did not obtain issuance of the alias summons within nine (9) months from the

       return unserved of the first alias summons and did not recommence the action within one

       (1) year after the return unserved of the first alias summons and, thus, cannot rely upon the




                                    7
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 7 of 11 PageID #: 7
       original commencement date of the state court legal action to toll the running of a statute

       of limitations.

 37.   Nothing in the June 29, 2020 alias summons disclosed that: (a) the collection of the debt

       by continuing to pursue the state court legal action against the Plaintiff was barred by the

       statute of limitations, and (b) a partial payment on a time-barred debt restarts the statute of

       limitations clock under Tennessee law. See Graves v. Sawyer, 588 S.W.2d 542, 544 (Tenn.

       1979).

 38.   Defendants knew or should have known that the statute of limitations for collection of the

       debt had expired.

 39.   By continuing the pursuit of the state court legal action on a time-barred debt after the

       limitations period had expired, the Defendants violated 15 U.S.C. §§ 1692e and 1692f.

 40.   The communications by Defendants in the form of the alias summons was a communication

       in violation of numerous and multiple provisions of the FDCPA, including, but not limited to

       15 U.S.C. §§ 1692e, 1692e(2)(A), 1692(e)(5), 1692e(8), 1692e(10), and 1692f, amongst

       others.

                            Bringing Legal Action in Improper Venue

 41.   The June 29, 2020 alias summons was filed by the Defendants in Greene County,

       Tennessee in an attempt to continue the prosecution of the state court legal action.

 42.   The contract to purchase the vehicle repossessed by ACA was signed by the Plaintiff at

       Cookeville Honda in Putnam County, Tennessee.

 43.   When the June 29, 2020 alias summons was filed by the Defendants, the Plaintiff resided in

       Washington County, Tennessee.




                                    8
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 8 of 11 PageID #: 8
 44.      Because Plaintiff did not sign the contract in Greene County, Tennessee, on which

          Defendants allegedly relied to file the June 29, 2020 alias summons in Greene County,

          Tennessee, and Plaintiff did not reside in Greene County, Tennessee at the time the alias

          summons was filed, the only counties in which a state court legal action could be brought

          against the Plaintiff in compliance with the FDCPA would have been Putnam County,

          Tennessee or Washington County, Tennessee.

 45.      The filing of the alias summons by the Defendants in Greene County, Tennessee is a

          violation of 15 U.S.C. §§ 1692e, 1692e(10), 1692f, and 1692i(a)(2).

                                               Summary

 46.      The above-detailed conduct by the Defendants in connection with collection of the debt

          and in an attempt to collect the debt was conduct in violation of multiple provisions of the

          FDCPA including, but not limited to the above-cited provisions.

                                           TRIAL BY JURY

 47.      Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const. amend.

          7; Fed.R.Civ.P. 38.

                                        CAUSES OF ACTION

                                             COUNT I-VII

            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(5), 1692e(8), 1692e(10), 1692f, and 1692i(a)(2)

 48.      Plaintiff incorporates by reference all of the above paragraphs as though fully stated herein.

 49.      The foregoing acts and omissions of the Defendants constitute numerous and multiple

          FDCPA violations with respect to the Plaintiff, but not limited to each and every one of the

          above-cited FDCPA provisions.




                                    9
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 9 of 11 PageID #: 9
  50.       As a result of the FDCPA violations, Plaintiff is entitled to actual damages pursuant to 15

            U.S.C. § 1692k(a)(1), in an amount to be determined at trial by a jury; statutory damages

            pursuant to 15 U.S.C. § 1692k(a)(2)(A) in the amount of $1,000.00; and reasonable

            attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from each and every

            Defendant.

                                           PRAYER FOR RELIEF

            WHEREFORE, Plaintiff prays that judgment be entered against each and every Defendant

  for:

                                                 COUNT I-VII

                VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

         15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(5), 1692e(8), 1692e(10), 1692f, and 1692i(a)(2)

            •    for an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against each and

                 every Defendant and for Plaintiff, in an amount to be determined at trial by a jury;

            •    for an award of statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A) in the amount

                 of $1,000.00 against each and every Defendant and for Plaintiff;

            •    for an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                 1692k(a)(3) against each and every Defendant and for Plaintiff; and

            •    for such other and further relief, as may be just and proper.




                                     10
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 10 of 11 PageID #: 10
  06/29/21                          Respectfully submitted,

                                    ADAM CLOUGH


                                    s/      Alan C. Lee
                                    Alan C. Lee, BPR # 012700
                                    P. O. Box 1357
                                    Talbott, TN 37877-1357
                                    (423) 581-0924
                                    aleeattorney@gmail.com

                                    Attorney for Plaintiff




                                     11
Case 2:21-cv-00106-JRG-CRW Document 1 Filed 06/29/21 Page 11 of 11 PageID #: 11
